Citation Nr: 1711153	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for supraventricular tachycardia with Wolff Parkinson White syndrome (heart disorder) currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1973 to June 1975 and the United States Navy from July 1980 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2012, the Veteran testified at a Travel Board hearing at the RO.  In October 2012 and January 2016 the Board remanded the above issue for additional development.


FINDING OF FACT

The Veteran's heart disorder causes paroxysmal atrial fibrillation or other supraventricular tachycardia more than four times a year. 


CONCLUSION OF LAW

The criteria for a 30 percent rating for his heart disorder.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.3, 4.7, 4.10, 4.27, 4.104, Diagnostic Code 7010 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his heart disorder meets the criteria for a higher rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's heart disorder is rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7010 which governs ratings of supraventricular arrhythmias.  This Diagnostic Code provides a 10 percent rating for permanent atrial fibrillation (one atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by echocardiography (ECG) or Holter monitor.  A 30 percent rating is assignable for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.  

VA treatment records document the Veteran's complaints and treatment for heart palpitations and/or a fast heart rate.  See, e.g., VA treatment records dated in January 2008, September 2008, January 2009, June 2009, November 2015, December 2015, and February 2016; Metroplex Health System treatment records dated in June 2009; Scott and White Hospital treatment records dated in January 2012, February 2012; Rollinns Brook Hospital treatment records dated in January 2012 and August 2015.  It also occasionally shows supraventricular tachycardia or other supraventricular tachycardia.  See, e.g., Dr. Roy Johnson treatment record dated in October 2008; records dated in December 2008, January 2012, and August 2015; VA treatment records dated in June 2009 and February 2016, Scott and White Hospital treatment records dated in January 2012 and February 2012; Metroplex Health System ECGs dated in June 2009 and January 2012.  Moreover, the June 2013 VA examiner and the November 2013 VA examiner both opined that the Veteran had intermittent (paroxysmal) atrial flutter and supraventricular tachycardia more than four episodes per year shown by electrocardiogram (EKG) and/or Holter.  

The Board finds the opinions by the June and November 2013 VA examiners place the frequency of the Veteran's paroxysmal atrial fibrillation or other supraventricular tachycardia at least in equipoise.  The Board also finds that the Veteran should not be adversely impacted because it took VA three years to provide him with another VA examination after the 2013 VA examinations.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

Therefore the Board finds that the evidence, both positive and negative, as to whether the Veteran's service-connected heart disorder causes at least four episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia a year verified by ECG or Holter is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that the criteria for a 30 percent rating for his heart disorder has been met at all times during the pendency of the appeal,  See 38 C.F.R. § 4.104, Diagnostic Code 7010; Hart.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for the heart disorder is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


